Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00324-CV

                       MADHAVAN A. PISHARODI, M.D., P.A.,
                                  Appellant

                                            v.

                             UNITED BIOLOGICS, L.L.C.,
                                     Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CI06067
                       Honorable Rosie Alvarado, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We tax costs of court for this appeal against Madhavan A. Pisharodi, M.D., P.A.

      SIGNED March 25, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice